ALLEN, J.
A provision in an ordinance establishing a fraction only of the territory of a municipality into a district, and providing that no building which is intended to be used as a dwelling shall be erected within the district except as a single or two-family dwelling, in a case where the record shows that the district is a most healthful part of the municipality in which to erect an apartment house and that the public health, morals and safety of the district and of the entire municipality will not be impaired by the erection of such an apartment house, constitutes a taking of property without due process of law and a taking of private property for public use without compensation, and is invalid.
Judgment affirmed.
Marshall, C. J., Jones and Matthias, JJ., concur. Robinson, J., concurs in the judgment.